Case 2:21-cv-00678-JS-AYS Document 120 Filed 07/12/21 Page 1 of 1 PageID #: 1518




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 --------------------------------------------------------X
 In re HAIN CELESTIAL HEAVY METALS                           Case No. 2:21-CV-0678 (JS) (AYS)
 BABY FOOD LITIGATION
                                                             NOTICE OF MOTION
                                                             TO ADMIT COUNSEL
                                                             PRO HAC VICE
 --------------------------------------------------------X

 TO:     Dean Panos, Kate Spelman, and Alexander Smith,

 PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion and

 the Certificates of Good Standing annexed thereto, I Blake G. Abbott will move this Court pursuant

 to Rule 1.3(c) of the Local Rules of the United States District courts for the Southern and Eastern

 District of New York for an order allowing the admission of movant, a member of the firm of

 Anastopoulo Law Firm, LLC and a member in good standing of the bars of the States of North

 Carolina and South Carolina, as attorney pro hac vice to argue or try this case in whole or in part

 as counsel for Plaintiff Nikeita Boulware. There are no pending disciplinary proceedings against

 me in any state or federal court.

                                                     Respectfully submitted,

 Dated: July 9, 2021                                 /s/ Blake G. Abbott
                                                     Blake G. Abbott
                                                     ANASTOPOULO LAW FIRM, LLC
                                                     32 Ann Street
                                                     Charleston, SC 29403
                                                     Email: blake@akimlawfirm.com
                                                     Tel: (843) 614-8888
